Citation Nr: 9925669	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-05 414	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
rating decision of August 22, 1983.

2.  Whether there was clear and unmistakable error in the 
rating decision of November 16, 1983 in the assignment of an 
effective date for a total schedular rating.

3.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


FINDINGS OF FACT

1.  The RO issued a decision in April 1993, denying 
entitlement to service connection for the cause of the 
veteran's death and denied her claim for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  (The 
appellant later withdrew the claim of service connection for 
the cause of death).

2.  The Board issued a decision in April 1996, denying the 
benefits sought on appeal by the appellant; that decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

3.  On February 25, 1999, the Court vacated the April 1996 
Board decision and remanded the Board's decision.  

4.  It was discovered in March 1999, prior to the issuance of 
judgment, that the appellant had died in August 1997.

5.  In May 1999, the Court issued an Order granting the 
Secretary's motion to withdraw the February 1999 Court 
opinion, vacating the April 1996 Board decision and 
dismissing the appeal.


CONCLUSIONS OF LAW

1.  Because of the death of the appellant while her appeal 
was pending before the Court, the April 1996 Board decision 
is vacated, and the appeal dismissed.  Landicho v. Brown, 7 
Vet. App. 42, 54-5 (1994).

2.  The April 1993 RO rating decision is vacated as to the 
issues on appeal.  Landicho v. Brown, 7 Vet. App. 42, 54-5 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in April 1996 denying the 
benefits sought on appeal by the appellant as set forth on 
the title page.  The issues considered by the Board arose 
from an April 1993 rating action.  She appealed that decision 
to the Court.  On February 25, 1999, the Court vacated the 
April 1996 decision of the Board and remanded a matter.  
Prior to the issuance of judgment, the Court was advised that 
the appellant had died.  As the appeal was still pending 
before the Court at the time of the appellant's death, the 
Court's decision had not become final because judgment had 
not been issued.  The Secretary filed a motion to withdraw 
the Court's February 25, 1999 panel opinion, to dismiss the 
underlying appeal, or, in the alternative, for panel 
reconsideration, full court review, and for a stay of 
proceedings.  By order of the Court dated on May 6, 1999, the 
Board's April 1996 decision was vacated, the Secretary's 
motion to withdraw the Court's February 25, 1999 opinion was 
granted, the Secretary's motion for panel reconsideration and 
full Court review was denied as moot, and the appeal was 
dismissed for lack of jurisdiction.

As a matter of law, an appellant's claim does not survive 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 
20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The Board's April 1996 decision is vacated.

The RO is directed to vacate the April 1993 rating decision 
as it pertains to the appealed issues.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 


